          IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF OKLAHOMA

MARK STEVEN HOWELL ,
               Plaintiff,
v.                                            Case No. CIV-20-960-PRW

PIONEER TRANSPORT, INC.,
              Defendant.

                       ENTRY OF APPEARANCE

To the Clerk of this Court and all parties of record:

      Enter my appearance as counsel in this case for:

      Plaintiff, Mark Steven Howell.

      I certify that I am admitted to practice in this Court and am registered

to file documents electronically with this Court.

Respectfully submitted September 24, 2020.


                                     s/D. Colby Addison
                                     D. Colby Addison, OBA #32718
                                     THE CENTER FOR EMPLOYMENT LAW
                                     1133 N. Portland Ave.
                                     Oklahoma City, OK 73107
                                     Telephone: 405.252.1180
                                     Colby@CenterforEmploymentLaw.com
                                     ATTORNEY FOR PLAINTIFF
                             Certificate of Service

      I hereby certify that on September 24, 2020, I electronically

transmitted the attached document to the Clerk of Court using the ECF

System for filing. Based on the records currently on file, the Clerk of Court

will transmit a Notice of Electronical Filing to the following ECF registrants:

Nathan L. Whatley
Elizabeth Bowersox
MCAFEE & TAFT
Tenth Floor, Two Leadership Square
211 N. Robinson Ave.
Oklahoma City, OK 73102
Phone:     405.235.9621
Fax:       405.235.0439
Email:     nathan.whatley@mcafeetaft.com
Email:     elizabeth.bowersox@mcafeetaft.com
ATTORNEYS FOR DEFENDANT



                                           s/D. Colby Addison
